COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


AUBRIE LYN MARLOWE
                                            MEMORANDUM OPINION *
v.   Record No. 1913-99-2                       PER CURIAM
                                             FEBRUARY 15, 2000
CHESTERFIELD/COLONIAL HEIGHTS
 DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    Herbert C. Gill, Jr., Judge

           (Renay M. Fariss, on brief), for appellant.

           (Steven L. Micas, County Attorney;
           Michael S.J. Chernau, Senior Assistant
           County Attorney, on brief), for appellee.

           (Janet E. Moran, on brief), guardian ad litem
           for Brittany Marlowe.


     Aubrie Lyn Marlowe appeals the decision of the circuit court

terminating her parental rights to her infant daughter, Brittany.

On appeal, Marlowe contends that the trial court erred by finding

that (1) the Chesterfield/Colonial Heights Department of Social

Services (DSS) complied with the requirements of Code § 16.1-283;

and (2) the Department complied with the requirements of

established case law to make reasonable and appropriate efforts to

strengthen the parent-child relationship.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
without merit.   Accordingly, we summarily affirm the decision of

the trial court.   See Rule 5A:27.

      "In matters of a child's welfare, trial courts are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests."   Logan v. Fairfax County

Dep't of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463

(1991) (citations omitted).

           When addressing matters concerning a child,
           including the termination of a parent's
           residual parental rights, the paramount
           consideration of a trial court is the
           child's best interests. On review, "[a]
           trial court is presumed to have thoroughly
           weighed all the evidence, considered the
           statutory requirements, and made its
           determination based on the child's best
           interests."

Id.   "Where, as here, the court hears the evidence ore tenus, its

finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it."

Martin v. Pittsylvania County Dep't of Soc. Servs., 3 Va. App. 15,

20, 348 S.E.2d 13, 16 (1986).

      On appeal, under familiar principles, we view the evidence

in the light most favorable to DSS, the party prevailing below.

See id.   The child was born March 28, 1998, when Marlowe was

eighteen years old and incarcerated at the Bon Air Juvenile

Correctional Center.   At birth, the child was infected with

cytomegloinclusion virus.   As a result of the virus, the child has

no hearing in one ear and has partial hearing with a risk of


                                - 2 -
greater hearing loss in the other ear.    She has vision problems.

She was born with calcium deposits on her brain, causing

developmental delays.   At the time of the hearing, she had a

chronological age of thirteen months but a cognitive age of six

months.    She also has difficulty in maintaining balance and

walking due to cerebral palsy.    She requires hours of physical and

speech therapy every day.

     On April 29, 1998, Marlowe signed an entrustment agreement

giving the Department custody of the child.    No visitation

schedule was set, although the agreement indicated that a "regular

visiting schedule will be arranged."     Marlowe had two visits with

the child prior to August 1998.

     The initial foster care plan, dated July 13, 1998, sought to

place the child with relatives.    Under the plan, Marlowe was given

three months to find a suitable family member to care for the

child.    The Department agreed to arrange transportation for visits

between Marlowe and the child "as long as [Marlowe] makes plans

for visits 48 hours in advance."    Marlowe was not expected to

provide financial assistance.

     The Department filed an amended foster care plan on November

2, 1998, with the goal changed to adoption.    The amended plan

noted that the child was "very delayed in all areas of

development."    The plan also noted that Marlowe remained

incarcerated and that no family member was located to have

custody.   The plan further indicated that the child's foster

                                 - 3 -
mother brought her to visit Marlowe twice and that Marlowe did not

request additional visits.

     After a hearing ore tenus, the trial court granted the

Department's petition to terminate Marlowe's parental rights

pursuant to Code § 16.1-283.

                          Code § 16.1-283

     Marlowe contends that the trial court erred in finding that

the Department satisfied the statutory requirements of Code

§ 16.1-283(C)(1).   She contends that the Department did not

prove she lacked good cause in failing to maintain contact or

provide for the child's future, and the Department failed to

show that it made reasonable and appropriate efforts to

communicate with her and to strengthen the parent-child

relationship.   The record does not support these contentions.

     Marlowe was incarcerated at the time of the hearing.      Her

release date was uncertain, although she would be released no

later than when she turned twenty-one.   Marlowe progressed well

while in the correctional center.    She received her GED and took

additional vocational classes.    Marlowe indicated she expected

to live with her aunt upon her release, who would care for the

child while Marlowe went to college and worked.

     Notwithstanding its praise for Marlowe's demonstrated

improvements in her own life, the trial court determined that

Marlowe's expressed plans were insufficient to meet the best

interests of the child.   Although Marlowe's plans relied upon

                                 - 4 -
her aunt's assistance, the aunt admitted at the hearing that she

had no idea what the child's viral disease involved and knew

only that the child was "deaf in one ear and . . . might be

blind when she turns five."   She did not know what other

challenges the child faced.   Although Marlowe testified that she

was prepared to do all that was required to assist the child,

the evidence indicated that Marlowe never asked the foster

mother, her counselor, or anyone with the Department what care

the child required on a daily basis.

     The evidence also does not support Marlowe's contention

that the Department failed to promote visitation or to

strengthen the parent-child relationship.     The evidence

indicated that limits on visitation arose largely due to the

restrictions imposed by the correctional facility.    In addition,

although the original foster plan sought to place the child with

a family member, Marlowe failed to name a family member willing

to take custody.

     The trial court found that the Department proved by clear

and convincing evidence that it was in the child's best

interests to terminate Marlowe's parental rights.    The record

supports that finding.

                         Reasonable Efforts

     Marlowe also contends the Department failed to make

reasonable and appropriate efforts to strengthen the bond

between her and the child, as required by Code § 16.1-283(C)(1)

                               - 5 -
and relevant case law.    In Cain v. Commonwealth, 12 Va. App. 42,

402 S.E.2d 682 (1991), this Court stated that incarceration does

not automatically satisfy the evidentiary requirements of Code

§ 16.1-283 and that the agency must make "[r]easonable and

appropriate efforts . . . to assist a delinquent parent in

remedying the conditions that lead to a parent's temporary

relinquishment of the children . . . ."   Cain, 12 Va. App. at 45,

402 S.E.2d at 683.    However, whether the Department made

"'reasonable and appropriate' efforts can only be judged with

reference to the circumstances of a particular case."   Ferguson v.

Stafford County Dep't of Soc. Servs., 14 Va. App. 333, 338, 417

S.E.2d 1, 4 (1992).

     Marlowe received numerous services while at the correctional

center, including group therapy and classes on independent living

and child care.   Although Marlowe also took various vocational

classes, she had no definite means of support upon her release and

her release date was uncertain.   The child required immediate and

extensive services daily.   Despite the stated desire of Marlowe

and her aunt to provide the child with all necessary care, the

evidence clearly established that their willingness was not based

upon an informed assessment of their ability to meet the child's

needs.

     The trial court determined that the Department presented

clear and convincing evidence satisfying the requirements of Code

§ 16.1-283(C)(1) and (2) and that it was in the child's best

                                - 6 -
interests to terminate Marlowe's parental rights.   Evidence

supports the trial court's decision.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                              - 7 -